IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ROULETTE PRICE,                             :   No. 177 WAL 2016
                                            :
                    Respondent              :
                                            :   Petition for Allowance of Appeal from
                                            :   the Published Opinion and Order of
             v.                             :   the Superior Court at No. 1886 WDA
                                            :   2014, at 138 A.3d 8 (Pa. Super. 2016)
                                            :   entered on March 30, 2016, reversing
ALAN CATANZARITI, D.P.M.,                   :   and remanding the Judgment of the
                                            :   Allegheny County Court of Common
                    Petitioner              :   Pleas at No. GD XX-XXXXXXX entered on
                                            :   October 21, 2014


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2016, the Petition for Allowance of

Appeal is GRANTED, limited to Petitioner’s first issue. The order of the Superior Court

is VACATED, as issues neither raised nor preserved for appellate review are waived

and may not constitute the basis for reversal of a trial court’s decision. See, e.g.,

Wiegand v. Wiegand, 337 A.2d 256 (Pa. 1975).         The case is REMANDED to the

Superior Court for determination based upon full consideration of the issues raised and

preserved for appeal by Respondent.